FLORIDA SUPREME COURT

                      NOTICE OF CORRECTION
                                                             DATE: January 4, 2019

CASE OF: ALBERT A.A. CARTENUTO, III, ET AL. V. JUSTICE
         ADMINISTRATIVE COMMISSION

DOCKET NO.: SC18-322                   OPINION FILED: December 20, 2018

                       ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On p. 6, within lines 3-8, the sentences, “Therefore, he would have entered into a
contract at that time. See § 27.710(4), Fla. Stat. (2012) (“Each private attorney
who is appointed by the court to represent a capital defendant must enter into a
contract with the [JAC].”). By signing a contract, Cartenuto certified that he
would “continue the representation under the terms and conditions set forth in the
contract until the sentence is reversed, reduced, or carried out or until released by
order of the trial court.” Id.” were removed.


SIGNED: OPINION CLERK


The corrected hard copy will follow.